Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,278,797 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patent claims and are anticipated thereby. Specifically, the instant independent claims 1 and 13 lack the limitations of “a first back control comprising a first paddle lever,” “a second back control comprising a second paddle lever,” and, “wherein the first and second paddle levers are separately configured to bend when individually activated by the user’s middle, ring or pinkie finger during operation and to return to an unbent position when released.” which are present in independent claims 1 and 13 of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 and 9-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by the N-Control Avenger for XBox 360 controller as evidenced by the Youtube NPL reference "N-Control Avenger Xbox 360 Controller Mount" by Snazzy Labs and published February 5, 2011, hereinafter referred to as 'N Control Avenger,' and "Pimp your controller and smite your foes with the N-Control Avenger" by Darren Quick and published February 4, 2011, hereinafter referred to as 'Pimp your controller'.
Re claim 1, N-Control Avenger teaches: A hand held apparatus for providing a user input to a computer program for controlling the computer program, (the “Pimp your Controller” reference on P. 1/8 describes that the N-Control Avenger is an add-on for the Microsoft X-box controller that enables gamers to control face buttons using levers with adjustable sensitivity. P. 2/8 describes under the “information” heading that “The N-Control Avenger is the most sophisticated secret weapon in the gaming industry. The Avenger’s advanced technology speeds up the user’s reaction time providing rapid fire and zoom capabilities at the slightest touch, providing the ultimate gaming advantage.” The “fine-tune” section on p 2/8 describes that “The Avenger’s RT & LT firing straps allows the user to rapidly fire and quickly zoom with the lightest touch” and the helpful hints section adds that “To utilize the full power of the Avenger, you’ll want to play a game where fast reflexes and quick response time are the keys to success. […] Become familiar with how it perfectly fits onto your first generation X-Box 360 Controller.” The “N-Control Avenger Xbox 360 Controller Mount Youtube NPL reference illustrates a user operating the invention to control functions including zooming based on user input on the resilient rear strap controls.) the apparatus comprising: 
a case configured to be supported only by a user's hands during operation of the apparatus, (Both the “N Control Avenger” and “Pimp your Controller” references diagram that the controller of the disclosure is a standard MICROSOFT X-box 360 controller with aftermarket add-on front and rear controls, wherein the case of the X-Box 360 controller is configured to be supported by a user’s hands during operation.) the case comprising: 
a front face and a back face opposite the front face, wherein the front face contains a plurality of front controls configured to be activated by the user's thumbs during operation of the apparatus; (In the “Pimp your controller” reference, the image on P. 1/8 diagrams the front of the X-box 360 based controller, which the description notes contains joysticks, direction pads and face buttons, and Fig. 5/8 diagrams the back of the controller. the “N-Control Avenger” Youtube NPL reference illustrates the front of the controller on pp. 1/18-7/18. Note that pp. 4/18 and 7/18, in the lower left window, illustrates the use of a thumb to control buttons on the front face)
a top face and a bottom opposite the top face, wherein the top face contains a plurality of top controls configured to be activated by the user's index fingers during operation of the apparatus; (P. 6/8 of the “Pimp your controller” reference illustrates the top face of the Xbox 360 controller which comprises a multitude of triggers. PP. 3/18-7/18 of the “N-Control Avenger” Youtube reference illustrate a user’s index fingers operating top face trigger controls.)
a first back control located at the back face and positioned to allow activation by the user's middle, ring, or pinkie finger during operation of the apparatus, 
(On p. 2/8 of the “Pimp your controller” reference, the RT and LT firing straps are illustrated and described as being flexible bands having user-adjustable preload tension that when pressed activate the left and right triggers of an Xbox 360 controller. PP. 4/8-5/8 of this reference show detail of these flexible RT and LT firing straps. PP. 15/18-16/18 of the “N-Control Avenger” Youtube reference shows, in the image on the left of the screen, a user’s left index finger being used to actuate the left trigger of the Xbox controller by applying finger pressure, which visible causes the back control to deflect or bend during operation. Regarding the claimed intended use operation of a first back control by a user’s middle, ring or pinky finger, the photo in the bottom right corner of p. 13/18 of the Youtube NPL reference shows the same back control being deflected during operation by the user’s middle finger.)
the first back control having a first vertical dimension measured from a top edge of the back face adjacent to the top face of the case to a bottom edge of the back face adjacent to the bottom of the case, the first vertical dimension being at least one fourth of a distance from the top edge of the back face to the bottom edge of the back face; and 
(the first and second vertical dimensions of the first and second back control firing straps are illustrated as comprising at least one fourth of a distance from a top edge of the back face to a bottom edge of the back face, refer to p. 5/8 of the “Pimp your controller” reference wherein the back controls are illustrated as extending substantially the entire length between the top and bottom edges of the back face.)
a second back control located at the back face and positioned to allow activation by the user's middle, ring, or pinkie finger during operation of the apparatus, 
(Either of the RT and LT firing straps described above as pertaining to the “first back control” limitation can be interpreted as a second back control relative to the remaining firing strap. E.g., the RT strap can be interpreted as the claimed first back control and the LT strap can be interpreted as the second back control.)
the second back control having a second vertical dimension measured from the top edge of the back face to the bottom edge of the back face, the second vertical dimension being at least one fourth of the distance from the top edge of the back face to the bottom edge of the back face. (the first and second vertical dimensions of the first and second back control firing straps are illustrated as comprising at least one fourth of a distance from a top edge of the back face to a bottom edge of the back face, refer to p. 5/8 of the “Pimp your controller” reference wherein the back controls are illustrated as extending substantially the entire length between the top and bottom edges of the back face.)
Re claim 2, pp. 7-8 of the “N Control Avenger” NPL reference show screen shots of the corresponding YOUTUBE video wherein the presenter is squeezing the RT back control with his middle finger, which actuates the right front trigger control using the aftermarket retrofit structure of the “N control” apparatus. This meets the instant limitation of replicating one of the front controls. See also P. 2/8 of the “Pimp your controller” reference where it is illustrated how the RT and LT firing straps are used to actuate existing front triggers of an X-Box 360 controller. 
Re claim 3, Refer to the image on the left of p. 16/18 of the “N-Control Avenger” Youtube reference which diagrams the back of the Xbox 360 controller as comprising the claimed first and second handles adjacent first and second side edges of the back face and forming a recess configured to receive the user’s fingers. Refer additionally to p. 5/8 of the “Pimp your controller” reference which illustrates the claimed first and second handles and the recess therebetween.
Re claim 4, refer to p. 5/8 of the “Pimp your Controller” reference, which illustrates that RT and LT back controls are affixed to the back face of the controller by a bracket with Philips screws, and are therefore comprising a portion of the back face. 
Re claim 5, On p. 2/8 of the “Pimp your controller” reference, the RT and LT firing straps are illustrated and described as being flexible bands having user-adjustable preload tension that when pressed activate the left and right triggers of an Xbox 360 controller. PP. 4/8-5/8 of this reference show detail of these flexible RT and LT firing straps. PP. 15/18-16/18 of the “N-Control Avenger” Youtube reference shows, in the image on the left of the screen, a user’s left index finger being used to actuate the left trigger of the Xbox controller by applying finger pressure, which visible causes the back control to deflect or bend during operation. Regarding the claimed intended use operation of a first back control by a user’s middle, ring or pinky finger, the photo in the bottom right corner of p. 13/18 of the Youtube NPL reference shows the same back control being deflected during operation by the user’s middle finger.
Re claims 6, 18, PP. 2, 4 and 5 of the “Pimp your controller” reference illustrate that the RT and LT firing straps are raised with respect to the outer surface of the existing, retrofitted X-Box 360 controller. 
Re claims 9-10, 14, 17, refer to p. 5/8 of the “Pimp your controller” reference wherein the back controls are illustrated as extending substantially the entire length between the top and bottom edges of the back face, and are also illustrated as having first and second horizontal dimensions that are different from their corresponding first and second vertical dimensions. 
Re claims 11-12, The “N-Control Avenger” reference illustrates a First-Person-Shooter game program being executed that receives inputs from the game controller. 
Re claim 13, refer to the rejections of claims 1-2 above. Additionally, the language of first and second back controls in communication with first and second switches of the device, refer to P. 2 of “Pimp your controller” wherein the set-up instructions illustrate that the RT and LT firing straps actuate first and second front trigger switches of the X-Box 360 controller.  
Re claim 15, refer to P. 2 of “Pimp your controller” wherein the set-up instructions illustrate that the RT and LT firing straps actuate first and second front trigger switches of the X-Box 360 controller, wherein the triggers comprise activators extending through the case with distal ends in contact with bottom surfaces of the RT and LT strap mechanisms. 
Re claim 16, refer to the rejections of claims 2 and 5.

Claims 1, 7, 13 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,659,870 B2 to Sobota.
Re claim 1, Sobota teaches: A hand held apparatus for providing a user input to a computer program for controlling the computer program, (Abstract, a steering/driving video game controller No. 10, illustrated in Figs. 1a-1b )
a case configured to be supported only by a user's hands during operation of the apparatus, (Figs. 1a, 4b diagram a top and back view of controller 10 comprising a case (housing) 12 and 2:25-26 describes that the controller of the invention is a two-handed controller.), the case comprising: 
a front face and a back face opposite the front face, wherein the front face contains a plurality of front controls configured to be activated by the user's thumbs during operation of the apparatus; (4:13-20 describes that “controller 10 includes a housing 12, a plurality of upper game controls 14 […] A central axis 18 runs through game controller housing 12 transverse to the two-dimensional plane in which the D-pad or joystick operates. The aforementioned D-pad and/or joystick are included in the plurality of upper game controls 14.” (emphasis added) This two-dimensional plane containing upper game controls 14 including a D-pad and joystick are being interpreted as the claimed front face. The surface opposite this  upper two-dimensional plane is being interpreted as the back face. See Fig. 4b, which illustrates the embodiment of the back face that the Examiner is relying on.)
a top face and a bottom opposite the top face, wherein the top face contains a plurality of top controls configured to be activated by the user's index fingers during operation of the apparatus; (Fig. 1a, the top face is the portion of the controller 10 facing the observer, and which comprises top controls 16a-d. These are referred to as “front control buttons” in the disclosure, see 4:14-15. The Examiner notes that the terms top, bottom, front, back, as used in the instant claims are, under a broadest reasonable interpretation, interpreted as relative terms enumerating features but not absolute or global terms. As such it is reasonable to interpret the controls 16a-d as top controls.)
a first back control located at the back face and positioned to allow activation by the user's middle, ring, or pinkie finger during operation of the apparatus, 
(Fig. 4b, No. 32a, 32b. Also 4:26-28 describe that the back controls are configured to be actuated by “the fingers of the user’s right and left hands”)
the first back control having a first vertical dimension measured from a top edge of the back face adjacent to the top face of the case to a bottom edge of the back face adjacent to the bottom of the case, the first vertical dimension being at least one fourth of a distance from the top edge of the back face to the bottom edge of the back face; and 
(Fig. 4b, first and second back controls No. 32a, 32b are illustrated as having vertical dimensions that, when measured, are greater than a fourth of a distance between the top and bottom edges of the back face of the controller.)
a second back control located at the back face and positioned to allow activation by the user's middle, ring, or pinkie finger during operation of the apparatus, 
(Fig. 4b, if back control 32a is interpreted as a first back control, 32b is a second back control)
the second back control having a second vertical dimension measured from the top edge of the back face to the bottom edge of the back face, the second vertical dimension being at least one fourth of the distance from the top edge of the back face to the bottom edge of the back face. (Fig. 4b, first and second back controls No. 32a, 32b are illustrated as having vertical dimensions that, when measured, are greater than a fourth of a distance between the top and bottom edges of the back face of the controller.)
Re claim 13, refer to the rejection of claim 1. Additionally note the handles with recesses between them observing Fig. 1a.
Re claims 7, 19, the back controls 32a and 32b in the embodiment shown in Figs. 4a-4b are physical control devices that are separately depressible about a common hinge P. Under the broadest reasonable interpretation of hardware buttons as physical devices that are pressed down to activate a function, back controls 32a-32b meet the limitation of buttons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/              Primary Examiner, Art Unit 3715